Dismissed and Memorandum Opinion filed February 12, 2004








Dismissed and Memorandum Opinion filed February 12,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00981-CV
____________
 
VIRGINIA M. JOHNSON,
Appellant
 
V.
 
MEMORIAL HERMANN HOSPITAL SYSTEMS,
INC., Appellee
 

 
On Appeal from County Civil
Court at Law No. 4
 Harris County, Texas
Trial Court Cause No. 760,461 
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment signed July 18, 2003.
On January 27, 2004, the parties filed a joint motion to
dismiss the appeal in order to effectuate a compromise and settlement
agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed February 12, 2004.
Panel consists of Justiced Yates, Anderson, and Hudson.